Citation Nr: 1122681	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the undersigned granted the Veteran's request that the case be held abeyance 60 days for submission of additional evidence.  That period of time has lapsed and no additional evidence was received.  

The Veteran's petition to reopen expressly identifies PTSD as the disability for which service connection is sought.  In light of the precedent decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue as encompassing all psychiatric diagnoses.  

The RO adjudicated this claim on a de novo basis.  A November 2005 Board decision had denied the Veteran's claim of service connection for a variously diagnosed psychiatric disability.  The question of whether new and material evidence has been received to reopen the claim of service connection for a variously diagnosed psychiatric disability must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The matter of entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD, based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  A November 2005 Board decision denied the Veteran's claim of service connection for a variously diagnosed psychiatric disability based essentially on findings that the Veteran did not have a diagnosis of PTSD, and that any other psychiatric disability is unrelated to his service.  

2.  Evidence received since the November 2005 Board decision shows the Veteran has a clinical diagnosis of PTSD, relates to an unestablished fact necessary to substantiate the claim of service connection for a variously diagnosed psychiatric disability to include PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.158 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the portion of the Veteran's claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter; any error in notice timing or content is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be reopened.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

A May 2000 rating decision denied the Veteran's claim of service connection for PTSD.  He appealed that decision to the Board, and a November 2005 Board decision affirmed the denial (characterizing the issue as service connection for a variously diagnosed psychiatric disability, to include PTSD), in essence based on findings that the Veteran did not have PTSD and that any other psychiatric disability is unrelated to service.  The Veteran was notified of the Board decision and of his right to appeal it.  He did not do so, and it is final.  38 U.S.C.A. § 7104.  

Evidence of record at the time of the November 2005 Board decision included: the Veteran's service treatment records (STRs) and service personnel records (SPRs), which show that he served in Vietnam from September 1966 to October 1967 and received a Vietnam Service Medal (with one bronze star), a Vietnam Campaign Medal (with device), and a National Defense Service Medal.  The Veteran's SPRs show that he was assigned to the 539th Supply Company, and that his military occupational specialty (MOS) was "QM Parts Spec." and "Engr. Sup./Prts. Spec."  

The evidence in November 2005 also included: Social Security Administration (SSA) records with a finding of disability since May 1998 due to deep vein thrombophlebitis, and depression and anxiety; VA treatment records showing treatment for psychiatric disabilities beginning in April 1999, and diagnoses of panic disorder, PTSD, dysthymic disorder, and depressive disorder; private treatment records showing diagnoses of major depressive disorder (MDD) and PTSD; a June 1999 private psychological evaluation treatment record from Sidney Health Center (in association with SSA records), diagnosing the Veteran with MDD, generalized anxiety disorder, dysthymia, and rule out PTSD (finding no diagnosis of PTSD); lay statements and July 2003 videoconference hearing testimony by the Veteran regarding alleged stressors during service; and an April 2005 VA examination report (and June 2005 addendum opinion) showing the Veteran was given a diagnosis of depression, not otherwise specified (NOS), opining that the depression was not caused by or the result of service, and that there were insufficient signs, symptoms or findings to justify a diagnosis of PTSD.  

Pertinent evidence received since the November 2005 Board decision includes: statements from the Veteran and his February 2011 hearing testimony regarding alleged stressor events in service; VA treatment records showing diagnoses of depressive disorder (to include MDD), generalized anxiety disorder, and PTSD; private treatment records showing a diagnoses of MDD and PTSD; a September 2009 VA examination report finding the Veteran did not describe sufficient traumas in order to justify a diagnosis of PTSD; a December 2009 VA nexus opinion (by the September 2009 VA examiner) expressing difficulty making a diagnosis of service-connected PTSD, and noting there are no records to support the Veteran was exposed to significant trauma during service; and a November 2010 VA examination report diagnosing the Veteran with depressive disorder, NOS, and opining it is "less likely than not [the Veteran] suffers from [PTSD] as a result of his experiences in the military while serving in Vietnam."  

As the claim was previously denied based essentially on a finding that there was no diagnosis of PTSD, for evidence received since to be new and material in the matter, it must relate to this unestablished fact (i.e., it must show a diagnosis of PTSD that is related to the Veteran's active service).  

Considering the evidence since the prior denial of the claim in November 2005, the Board finds that it is new as it was not previously of record and that it is material as it tends to suggest that the Veteran has PTSD and it is related to service.  Significantly, VA treatment records include an October 2009 psychology report diagnosing the Veteran with PTSD (and depressive disorder), indicating that the Veteran experienced fear, helpless, or horror as result of his alleged stressors.  Therefore, the new evidence pertains to the unestablished facts necessary to substantiate the claim of service connection for a variously diagnosed psychiatric disability (to include PTSD), raises a reasonable possibility of substantiating the claim, and is material.  Accordingly, the claim may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, is allowed.  


REMAND

The Board notes that the Veteran has not provided specific information sufficient to allow for corroboration of his alleged stressor events and did not serve in combat, an interim revision in a governing regulation (38 C.F.R. § 3.304(f)) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA (including contract) psychologist or psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor (and provided the claimed stressor is consistent with the veteran's service), the veteran's lay testimony alone may establish the occurrence of the stressor event.  38 C.F.R. § 3.304(f)(3).  

In the instant case, it appears the Veteran's alleged stressors may conform to the revised regulation.  The preliminary inquiry on de novo review must address the credibility of the Veteran's stressor accounts.  [The Board observes that the prior (November 2005) Board decision did not assess the credibility of the Veteran's stressor accounts.]  

After the matter of stressor account credibility is resolved the following inquiry must address whether the Veteran has the symptom, constellation for a diagnoses of PTSD in accordance with DSM-IV is related to his service).  The Veteran was afforded VA examinations in September 2009 (with an addendum opinion in December 2009) and in November 2010.  However, those examinations did not encompass consideration of the revised 38 C.F.R. § 3.304(f) criteria (and are therefore inadequate), and private treatment records reporting a diagnosis of PTSD do not discuss the Veteran's alleged stressors, and are likewise deemed inadequate.  See, e.g., October 2003 Eastern Montana Community Health Center report (noting "events" during service that were traumatic); see also January 2011 M.L. private treatment record (diagnosing the Veteran with PTSD and MDD, but with no discussion of his alleged stressors).]  Consequently, an examination to obtain another medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for any further evidentiary development necessary (e.g., ascertain whether the Veteran's specific unit, the 539th Supply Company, served in an area where hostilities were taking place during his assignment at the locations), then make an adjudicatory determination whether any allegation of fear of hostile military activity is consistent with the circumstances of the Veteran's service.  

2. The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the RO should advise the examiner that the Veteran did not serve in combat; that he does not have any corroborated stressor event in service; and of their determination regarding whether any report of fear of hostile military activity is consistent with the circumstances of his service.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following: 

a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  

b) Specifically, does the Veteran have PTSD based on the stressor of a fear of hostile activity while serving in Vietnam?  Please discuss sufficiency of stressor and the symptoms that support any such diagnosis.  

c) As to any psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service/documented events therein.  

      The examiner must explain the rationale for all 
      opinions.  
      
3. The RO should then readjudicate the matter on appeal, to encompass all psychiatric diagnoses shown (in accordance with Clemons), and to encompass the revisions in 38 C.F.R. § 3.304(f)(effective July 13, 2010).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


